                  Case 3:19-cr-01954-DCG Document 16 Filed 06/27/19 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION


UNITED STATES OF AMERICA                           §
Plaintiff                                          §
                                                   §
VS                                                 §   No: EP:19-CR-01954(1)-DCG
                                                   §
(1) Elizabeth Rodriguez                            §
Defendant                                          §

                   STANDING DISCOVERY, PRETRIAL AND TRIAL ORDER

      On this day, the Court considered the above-captioned cause. In an effort to
efficiently manage the Court’s crowded docket, and in order to expedite discovery
and bring about full readiness for trial within the meaning of the Speedy Trial Act,
18 U.S.C. §§ 3161, et seq., the following orders are entered:

    IT IS HEREBY ORDERED that the parties confer and accomplish the following
WITHIN the time periods set out below in Paragraphs I–IX.

     I.     NO LATER THAN FOURTEEN DAYS FROM THE ENTRY OF THIS ORDER

A.          The United States of America (the Government) shall permit the Defendant to
            inspect and copy the following items or copies thereof, or supply copies
            thereof which are within the possession, custody or control of the Government,
            the existence of which is known, or by the exercise of diligence may become
            known to the Government:

            (1)      The substance of any oral statement made by the Defendant before or
                     after his or her arrest in response to interrogation by a person then
                     known to be a Government agent which the Government intends to
                     offer into evidence at trial. See Fed. R. Crim. P. 16(a)(1)(A).
            (2)      Any written or recorded statements made by the Defendant. See Fed. R.
                     Crim. P. 16(a)(1)(B).
            (3)      The Defendant’s Federal Bureau of Investigation arrest record to
                     include all prior felony convictions and misdemeanor convictions
                     involving moral turpitude which the Government intends to use for
                     impeachment of the Defendant at trial. See Fed. R. Crim. P. 16(a)(1)(D).
            (4)      The Federal Bureau of Investigation arrest record of any Government
                     witness, which shall include all prior felony convictions and
           Case 3:19-cr-01954-DCG Document 16 Filed 06/27/19 Page 2 of 10



              misdemeanor convictions of moral turpitude, and all arrests and
              charging instruments of a Government witness which were in existence
              or occurred at or after the time of the alleged offense in this case or any
              other part of the criminal record of a Government witness which may
              show bias of the witness or motive as to why the witness would testify
              in the manner testified to at trial. See Davis v. Alaska, 415 U.S. 308
              (1974).
     (5)      Books, papers, documents, photographs, tangible objects, buildings or
              places which the Government intends to use as evidence at trial in its
              case-in-chief, or which were obtained from or belong to the Defendant.
              See Fed. R. Crim. P. 16(a)(1)(E).
     (6)      Results of reports of physical or mental examination and of scientific
              tests or experiments made in connection with this case. See Fed. R.
              Crim. P. 16(a)(1)(F).
     (7)      A written summary, describing the witness’s opinions, the bases and
              reasons for those opinions, and the witness’s qualifications, of the
              testimony of any expert witness that the Government intends to use at
              trial in its case-in-chief and any facts or data upon which any such
              expert’s opinion testimony is based. See Fed. R. Crim. P. 16(a)(1)(G);
              Fed. R. Evid. 705.

B.   The Defendant shall permit the Government to inspect and copy the following
     items or copies thereof, or supply copies thereof which are within the
     possession, custody or control of the Defendant the existence of which is
     known or by the exercise of diligence may become known to the Defendant:

     (1)      Books, papers, documents, photographs, or tangible objects which the
              Defendant intends to use as evidence in its case-in-chief at trial. See
              Fed. R. Crim. P. 16(b)(1)(A).
     (2)      Results of reports of physical or mental examinations, and of scientific
              tests or experiments, made in connection with this case, which the
              Defendant intends to use as evidence in its case-in-chief at trial or
              which were prepared by a defense witness who will testify concerning
              the contents thereof. See Fed. R. Crim. P. 16(b)(1)(B).
     (3)      A written summary (describing the witness’s opinions, the bases and
              reasons for those opinions, and the witness’s qualifications) of the
              testimony of any expert witness that the Defendant intends to use at
              trial and any facts or data upon which any such expert’s opinion
              testimony is based. See Fed. R. Crim. P. 16(b)(1)(C); Fed. R. Evid. 705.

C.   If the Defendant intends to rely upon the defense of insanity at the time of the
     alleged crime or intends to introduce expert testimony relating to a mental
     disease, defect or other condition bearing on the issue of whether he or she
        Case 3:19-cr-01954-DCG Document 16 Filed 06/27/19 Page 3 of 10



     had the mental state required for the offense charged, he or she shall give
     written notice to the Government. See Fed. R. Crim. P. 12.2(a).

D.   If the Defendant intends to assert a Public Authority Defense, he or she must
     give notice to the Government. See Fed. R. Crim. P. 12.3.

        II.   NO LATER THAN TWENTY-ONE DAYS PRIOR TO TRIAL

A.   If the Government intends to offer evidence that the Defendant, in a sexual
     assault case, committed any extraneous sexual assault it must disclose its
     intent to the Defendant and include a summary of the expected testimony. See
     Fed. R. Evid. 413(a)-(b).

B.   If the Government intends to offer evidence that the Defendant, in a child
     molestation case, committed any extraneous child molestation it must disclose
     its intent to the Defendant and include a summary of the expected testimony.
     See Fed. R. Evid. 414(a)-(b).

C.   The Government shall reveal to the Defendant and permit inspection and
     copying of all information and materials known to the Government which may
     be favorable to the Defendant on the issues of guilt or punishment within the
     scope of Brady v. Maryland, 373 U.S. 83 (1963), or which tends to impeach the
     Government witnesses.

D.   The Government shall state whether the Defendant was the subject of any
     electronic surveillance and if so, shall furnish to the Defendant for inspection
     and copying any recordings or videotapes thereof which may be offered into
     evidence at trial. (18 USC § 2518(9))

E.   The Government shall disclose to the Defendant the existence and substance
     of any payments or promises of immunity, leniency, or preferential treatment
     made to prospective Government witnesses within the scope of Giglio v. United
     States, 405 U.S. 150 (1972) and Napue v. Illinois, 360 U.S. 264 (1959).

F.   The Government shall provide written notice of its intent to use at trial
     evidence of any crimes, wrongs, or other acts to include the general nature of
     any such evidence, the date and location of the occurrence, the name of the
     alleged victim and the court and cause number if any. See Fed. R. Evid. 404(b).

G.   The proponent of any prior conviction used for impeachment, where more than
     10 years have passed from the date of conviction or release from confinement
     for such conviction, must give written notice to the adverse party of its
              Case 3:19-cr-01954-DCG Document 16 Filed 06/27/19 Page 4 of 10



       intention to use such conviction. See Fed. R. Evid. 609(b)(2).

H.     The proponent of any “Residual Hearsay” must give the adverse party notice of
       its intention to offer hearsay that is not covered by any other exception and
       meets the requirements of the Residual Hearsay Exception. See Fed. R. Evid.
       807(b).

I.     A party, by Motion, shall give notice of its intent to offer evidence of the
       victim’s sexual behavior. See Fed. R. Evid. 412.

       III.      NO LATER THAN 15 DAYS PRIOR TO TRIAL-NOTICE OF PLEA

         Defense counsel must notify the Court’s deputy clerk of the Defendant’s
 intention to plead guilty. At that time, defense attorneys must also secure a
 setting for a plea hearing. Upon securing a plea hearing, remaining obligations
 under this order will be suspended. Defendants who fail to comply with this
 requirement may not receive adjustments to their sentencing guidelines based on
 acceptance of responsibility or be granted a continuance. Moreover, the Court may
 not recognize any plea agreements into which the parties enter after the deadline.
 Instead, Defendants may be required to plead guilty to all counts of the indictment
 or proceed to trial. See United States v. Ellis, 547 F.2d 863 (5th Cir. 1977). The
 failure to prepare for trial because counsel believed the case would plea will not be
 adequate grounds for a continuance.

                   IV.   NO LATER THAN 14 DAYS PRIOR TO TRIAL

A.      Joint Proposed Jury Charge
       Parties shall meet and confer and file a joint proposed jury charge and verdict
       forms consistent with the guidelines in this section. Upon filing, the parties
       shall promptly email the Microsoft Word file, containing the joint proposed jury
       charge as filed, to David_Guaderrama@txwd.uscourts.gov. (the email’s subject
       line must include the case number and the text “Joint Proposed Jury Charge”).
       The parties shall submit the full text and cite to specific sections of the Fifth
       Circuit Pattern Jury Charge (meaning the corresponding section number, e.g.,
       1.04) as well as the full text and citation to any non-Fifth Circuit Pattern Jury
       Charge section that the parties propose that the Court consider. If the parties
       disagree on a specific charge, each party shall provide the full text of their
       respective proposed charge, denoting the parties’ name and highlighting those
       portions of the charge about which the parties disagree. If a specific charge is
       proposed by only one party, that party shall provide the full text of the
       proposed charge, denoting its name, and the other party shall include the
       nature of its objection, if any, to the proposed charge.
        Case 3:19-cr-01954-DCG Document 16 Filed 06/27/19 Page 5 of 10



B.   Proposed Voir Dire Questions and Case Summary
     The parties shall submit a list of questions each party desires the Court to ask
     the prospective jurors during voir dire. In addition, the parties shall jointly
     submit a short summary of the case to be read by the Court to the panel to
     determine if anyone has heard anything about the case. After the Court
     concludes questioning the prospective jurors, each party will be allotted ten
     (10) minutes to ask any additional questions.

C.   Joint Admissibility of Exhibits
     A joint exhibit list shall be filed. The Court orders that the parties confer and
     discuss the admissibility of their exhibits. The joint exhibit list shall identify
     any objections to the exhibits designated by the other party as well as identify
     the exhibits that the parties agree upon. Any exhibits that are not jointly
     agreed upon by the parties will be addressed at the pretrial conference.

D.   Joint Motion in Limine
     The parties will submit a joint motion in limine but only after the parties confer
     and discuss the parties’ individual motion(s), if any. The joint motion in limine
     shall identify the items that are jointly agreed upon by the parties and the
     items that are objected to or not agreed upon by the parties, along with any
     corresponding objections. Any items therein that are not jointly agreed upon
     by the parties will be addressed at the pretrial conference.

E.   Asset Forfeiture
     If the Government’s indictment or information contains notice to the
     Defendant that the government will seek the forfeiture of property as part of
     any sentence, each party must notify the Court if that party wishes that the
     jury be retained to determine the forfeitability of specific property. In the event
     either party elects to submit the issue of forfeitability to the jury, the parties
     must submit a joint proposed jury charge on forfeiture that is compliant with
     the instructions set forth in Paragraph A of this section and a joint proposed
     special verdict form. If neither party requests that the jury be retained to
     determine the issue of forfeitability, the parties must indicate to the Court if
     the forfeiture action is contested and a hearing is desired. If a hearing on the
     issue of forfeitability is desired, the Court will set the matter for a hearing to be
     held immediately after a verdict or finding of guilt.

F.   Other Filings
     Parties shall file any matters of evidentiary concern and identify and brief any
     unusual evidentiary or non-evidentiary issues that may arise in the trial of this
     case. Parties shall confer before filing any of these matters. The Government
     and Defense counsel shall submit for the Court’s in-camera review any
          Case 3:19-cr-01954-DCG Document 16 Filed 06/27/19 Page 6 of 10



       designated documents or materials.

                   V.    NO LATER THAN 10 DAYS PRIOR TO TRIAL

       This case is set for a Final Judge’s Conference where any pending matters or
issues, including Lafler-Frye plea disclosures, will be addressed by the Court on the
record.

             VI.        NO LATER THAN THREE DAYS PRIOR TO TRIAL

      Any need for an interpreter, for a defendant or a witness for the defense,
should be communicated to Courtroom Deputy Greg Dueñas, (915) 834-0509, no
later than three (3) days prior to the court setting wherein the interpreter will be
required.

                             VII.   ON THE DAY OF TRIAL

A.     Photographs of Witnesses
       Parties shall prepare digital photographs of the witnesses who are involved in
       the trial. When the Court introduces counsel to the jury panel, counsel will
       then display the photographs to the jury panel.          The purpose of the
       photographs is “to put a face to the name.” In other words, it provides an
       opportunity to inquire as to whether any of the jurors know or recognize any of
       the witnesses who are involved in the present case. The photographs do not
       need to be electronically submitted, but they must be accessible to counsel at
       the time of jury selection. If either side wishes to avoid presenting the
       photograph of a witness to the jury panel, counsel must have the witness in
       the courtroom at the time the Court calls for the introduction of witnesses,
       otherwise the introduction will be by photograph.

B.     Examination of Witnesses
       The Court reminds counsel that witnesses are to be addressed only with
       questions. Counsel should refrain from engaging in any prefatory discussions
       introducing themselves to the witness, instructing the witness how to respond
       to questions the witness does not understand, or explaining how the
       examination will proceed. Should a witness become uncooperative or refuse to
       appropriately answer a question, the Court will, upon request of counsel,
       admonish the witness. Any such admonishment, however, should come
       exclusively from the Court and not from counsel.

C.     Witness’s Grand Jury Testimony
       If the Government intends to call a witness, who testified before a Grand Jury
       in this or a related case, the Government shall have prepared a transcript of
         Case 3:19-cr-01954-DCG Document 16 Filed 06/27/19 Page 7 of 10



      such witness’s Grand Jury testimony and provide it to defense counsel at the
      conclusion of the witness’s trial testimony. See Fed. R. Crim. 6, 16(a)(3); 18
      U.S.C. § 3500(e)(3).

D.    Exhibits
      Exhibits should be presented using the courtroom evidence presentation
      equipment by means of the document camera in the courtroom and/or your
      personal laptop computer. The Court uses the software application known as
      JERS (Jury Evidence Recording System) in the courtroom. This application
      works in conjunction with the courtroom evidence presentation equipment by
      allowing the Court to capture and release to the jury admitted evidence that is
      presented by attorneys during a jury trial. Upon completion of evidence
      presentation by the parties, the Court will release the admitted exhibits to the
      jurors in the jury deliberation room where they can view the admitted exhibits
      using a touch screen monitor.           Counsel should submit all exhibits
      electronically, by thumb drive, CD, email, or other electronic media, prior to
      the start of jury selection. Please refer to the attached JERS Exhibit
      Submission Requirements document as a reference on how your exhibit files
      should be formatted to allow for an electronic batch import of these exhibits.

E.    Individuals Allowed at Counsel Table
      Only counsel involved in the case, all named parties, and one representative
      employee of a legal entity named as a party will be allowed beyond the bar at
      counsel tables. Any other members of the legal team, who are not subject to
      “The Rule”, will be required to sit in the gallery behind the bar and allowed into
      the bar area only as required and by prior authorization of the Court.

                       VIII.   SENTENCE AND DETENTION

      Defense counsel should prepare his or her client for immediate surrender
into the custody of the United States Marshal, as required by 18 U.S.C. §
3143(a)(2), at the time of the entry of a finding of guilt in any case described in 18
U.S.C. § 3142(f)(1)(A), (B), or (C). See United States v. Posada, 109 F.Supp.3d 911
(W.D.Tex. 2015).

           IX.    CONTINUING DUTY TO COMPLY WITH THIS ORDER

       IT IS FINALLY ORDERED that it shall be the continuing duty of counsel
for both sides to reveal to opposing counsel all newly discovered information or
other material within the scope of this Standing Order, see Fed. R. Crim. P. 16(c),
and that:

A.    The Court may at any time, upon motion properly filed or on its own motion,
         Case 3:19-cr-01954-DCG Document 16 Filed 06/27/19 Page 8 of 10



      order that the discovery or inspection provided for by this Standing Order be
      denied, restricted or deferred, or make such other order as is appropriate. The
      Court expects, however, that counsel for both sides shall make every good faith
      effort to comply with the letter and the spirit of this Standing Order. See Fed.
      R. Crim. P. 16(d)(1).

B.    All motions concerning matters not covered by this Standing Order must be
      filed within fourteen days of arraignment or waiver of arraignment. See Fed. R.
      Crim. P. 12(c)(1); Local Rule CR-12.

C.    Counsel shall immediately notify the Court in writing of the reasons for failure
      to comply with this Standing Order at such time as the failure occurs.
      FAILURE TO COMPLY WITH ALL THE TERMS OF THIS ORDER MAY
      RESULT IN THOSE MATERIALS NOT DISCLOSED AS SET FORTH ABOVE
      BEING PRESUMED INADMISSIBLE. FAILURE TO COMPLY MAY ALSO
      RESULT IN DISMISSAL OF THE CASE. See Fed. R. Crim. P. 16(d)(2).




     Signed this the 27th day of June, 2019.




                                  ______________________________
                                  DAVID C. GUADERRAMA
                                  UNITED STATES DISTRICT JUDGE
Case 3:19-cr-01954-DCG Document 16 Filed 06/27/19 Page 9 of 10
Case 3:19-cr-01954-DCG Document 16 Filed 06/27/19 Page 10 of 10
